Citation Nr: 1455839	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for headaches, to include as secondary to the Veteran's neck disability.

4.  Whether new and material evidence has been received to reopen service connection for bilateral lower extremity radiculopathy


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990, and January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The May 2008 rating decision declined to reopen the previously denied claims of entitlement to service connection for right knee and bilateral ankle disabilities.  

The Veteran's claims were remanded in August 2011 for additional development including VA examinations.  In a February 2013 decision, the Board denied the Veteran's claims for service connection for a right knee disability and a bilateral ankle disability.  

The Veteran appealed the portion of the Board's February 2013 decision that denied the service connection claims to the United States Court of Appeals for Veteran's Claims (Court).  In a July 2014 Memorandum Decision, the Court set aside the February 2013 decision and remanded the matter for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2014 Memorandum Decision, the Court found that the Board erred in finding that a complete and thorough rationale was provided for a September 2011 VA medical opinion as to direct service connection and the Board failed to provide adequate reasons or bases for its reliance on the opinions as to secondary service connection.  

Specifically, the Court found that the September 2011 examiner provided no rationale to support his negative opinions regarding direct service connection, explaining that the VA examiner simply listed two facts and then concluded, without explanation, that "it is less likely than not that his current right knee condition was directly caused by the one episode of treatment in the military.  The mild right knee DJD is likely the result of aging."  The Court indicated that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  The Court indicated that because the examiner failed to provide a rationale connecting the facts he cited to his conclusion concerning direct service connection, those portions of the September 2011 examination reports pertaining to direct service connection for the right knee and bilateral ankle conditions were inadequate and remand of those matters was required for the Board to obtain clarification or a new opinion altogether.  

In addition, the Court noted that the September 2011 examiner related three reasons for his conclusion that it was less likely than not that the right knee and bilateral ankle conditions were secondary to the Veteran's service connected spine condition: (1) he agreed with the conclusion of a 2008 VA examiner who provided a negative linkage opinion; (2) the majority of medical literature did not support a connection between a spine condition and a knee condition; and (3) based on his experience as a spine specialist he did not believe there was a connection.  The Court found that the Board failed to provide adequate reasons or bases for its reliance on the part of the September 2011 opinion related to secondary service connection because the Board failed to discuss the 2011 examiner's seeming reliance on the 2008 negative linkage opinion that the Board had previously rejected as inadequate because, among other deficiencies, it provided no rationale.  

The Court also indicated that the Board's reliance on the September 2011 opinion that there was no connection between the spine and ankle conditions or spine and knee condition because a majority of medical literature did not support a connection renders it uncertain whether the Board used the correct legal standard in assessing secondary service connection.   The Court indicated that it could not conclude, given the Board's unquestioning acceptance of examiner's statement that a "majority" of medical literature does not support a connection, that the Board did not run afoul of the benefit of the doubt rule here as well, and the Board's failure to discuss this issue frustrates judicial review and renders inadequate the reasons or bases for its decision.  The Court cited to Wise v. Shinseki, 26 Vet. App. 517, 530 (2014).  

Thus, the Board finds that a remand is required to obtain clarification of, and additional support for, the September 2011 VA medical opinion.  The Veteran's claims file should be provided to the VA examiner who conducted the September 2011 VA examination (or if he is no longer available, a suitable replacement) and the examiner should be asked to provide an addendum to the opinion which provides a complete rationale for his conclusions.  The VA examiner should be asked to cite to any medical literature he references in the opinion.  

A March 2014 rating decision denied service connection for headaches and determined that new and material evidence had not been received to reopen service connection for bilateral lower extremity radiculopathy.  In November 2014, the Veteran filed a notice of disagreement as to the denials of these claims.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues are remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the September 2011 VA examination (or if he is no longer available, a suitable replacement).  If an opinion cannot be provided without an examination, one should be provided.  

The examiner should, review the July 2014 memorandum decision from the Court of Appeals for Veterans Claims which explains the problem the Court had with his 2011 opinions.

The examiner should then, consistent with the memorandum decision, provide a rationale, or medical explanation (that is tell us why you reached your conclusion) that supports his negative linkage opinions for direct service connection for the right knee (the previous conclusion was that it was less likely than not that the Veteran's current right knee condition was directly caused by the one episode of treatment in the military and the mild right knee degenerative joint disease is likely the result of aging), and for the bilateral ankles (a similar opinion was provided for the ankles).  

The examiner should also provide additional rationale, or medical explanation (that is tell us why you reached your conclusion), that supports his conclusion that it was less likely than not that either the Veteran's right knee and/or his bilateral ankle conditions were secondary to his service connected spine condition.  The VA examiner is asked to cite to any medical literature and/or research he references in his opinion.  

2.  Issue a Statement of the Case for the issues of service connection for headaches and whether new and material evidence had been received to reopen the previously denied claim for service connection for bilateral lower extremity radiculopathy.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

3.  After completing all indicated development, readjudicate all claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




